BARFIELD, Judge.
As both the appellant and the ap-pellees concede, the deputy commissioner erred in the determination of the amount to be awarded for attendant care. The rate established by the deputy is purely arbitrary, without any foundation in the record. Thus, that finding is not supported by competent, substantial evidence. On remand, the deputy is to reconsider the proper amount, based upon the evidence before him. Further evidentiary proceedings may be conducted if necessary. The deputy is also directed to conduct further proceedings to determine the operability of the air conditioning system in the appellant’s home. The medical evidence established the appellant needs an air-conditioned living environment. Under these facts, it would be reasonable to require the employer/carrier to provide the injured employee with a working air conditioning system.
The other issues on appeal are found to be without merit. The deputy’s compensation order is REVERSED and REMANDED for further proceedings consistent with this opinion.
MILLS and WENTWORTH, JJ., concur.